DETAILED ACTION
Applicant's arguments filed on 01/04/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Frank DeRosa on February 22, 2021.
The application has been amended as follows:
IN THE CLAIMS: 
Claims 16 and 25 have been replaced with following:
	Claim 16.	  A converter circuit, comprising:
	a first input node and a second input node, the first and second input nodes being configured to receive an input alternating current (AC) signal;
	a sample and hold circuit coupled to the first and second input nodes and configured to receive as input positive and negative half cycles of the AC signal;
	a capacitor comprising a first terminal coupled to an output node of the sample and hold circuit, and a second terminal coupled to the second input node; and

	wherein the sample and hold circuit is further configured to:
	(i) couple the first input node of the converter circuit to the first terminal of the capacitor and to the input of the regulator circuit during a first portion and a second portion of each positive half cycle of the input AC signal to thereby utilize the input AC signal as a power source to charge the capacitor and for the regulator circuit to generate a direct current (DC) signal which is output on the first output node of the converter circuit; and
	(ii) decouple the first input node of the converter circuit from the first terminal of the capacitor and from the input of the regulator circuit during a third portion of each positive half cycle of the input AC signal, and during an entirety of each negative half cycle of the input AC signal, to thereby utilize the charged capacitor as an input voltage source to the input of the regulator circuit to maintain the output DC signal on the first output node of the converter circuit.	
Claim 25.	 A method comprising: 
	receiving, by a sample and hold circuit, positive and negative half cycles of an input alternating current (AC) signal on first and second input nodes;
	coupling, by the sample and hold circuit, the first input node to a terminal of a capacitor and to an input of regulator circuit during a first portion and a second portion of each positive half cycle of the input AC signal to thereby utilize the input AC signal as a power source to charge the capacitor and for the regulator circuit to generate an output direct current (DC) signal; and


				Reasons for Allowance
Claims 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 16; prior art of record fails to disclose either by itself or in combination:  “…a sample and hold circuit coupled to the first and second input nodes and configured to receive as input positive and negative half cycles of the AC signal…	wherein the sample and hold circuit is further configured to:	(i) couple the first input node of the converter circuit to the first terminal of the capacitor and to the input of the regulator circuit during a first portion and a second portion of each positive half cycle of the input AC signal to thereby utilize the input AC signal as a power source to charge the capacitor and for the regulator circuit to generate a direct current (DC) signal which is output on the first output node of the converter circuit; and 	(ii) decouple the first input node of the converter circuit from the first terminal of the capacitor and from the input of the regulator circuit during a third portion of each positive half cycle of the input AC signal, and during an entirety of each negative half cycle of the input AC signal, to thereby utilize the charged capacitor as an input voltage source to the input of the 
Claim 25; prior art of record fails to disclose either by itself or in combination:  “…receiving, by a sample and hold circuit, positive and negative half cycles of an input alternating current (AC) signal on first and second input nodes;
	coupling, by the sample and hold circuit, the first input node to a terminal of a capacitor and to an input of regulator circuit during a first portion and a second portion of each positive half cycle of the input AC signal to thereby utilize the input AC signal as a power source to charge the capacitor and for the regulator circuit to generate an output direct current (DC) signal; and
	decoupling, by the sample and hold circuit, the first input node from the terminal of the capacitor and from the input of the regulator circuit during a third portion of each positive half cycle of the input AC signal, and during an entirety of each negative half cycle of the input AC signal, to thereby utilize the charged capacitor as an input voltage source to the input of the regulator circuit to maintain the output DC signal.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838